Citation Nr: 0431390	
Decision Date: 11/26/04    Archive Date: 12/02/04

DOCKET NO.  95-07 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a rash on both 
hands.

2.  Entitlement to an evaluation in excess of 10 percent for 
a disability of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active service from December 1970 to April 
1993, including service in the Persian Gulf War.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In November 2000, the veteran presented testimony at a Travel 
Board hearing before the undersigned Veterans Law Judge at 
the RO.  A transcript of the hearing has been prepared and 
associated with the claims folder.

This case was previously before the Board in June 2000, at 
which time the claims on appeal were remanded for additional 
evidentiary development.  That development has been 
undertaken and the case now returns to the Board for 
decision.  


FINDINGS OF FACT

1.  There is no competent medical evidence of record relating 
the veteran's currently claimed skin rash of the hands to 
active military service.

2.  The competent medical evidence of record shows that the 
veteran's low back disability is manifested by spasms, 
degenerative changes on X-ray films, functional impairment on 
use, and pain on motion.




CONCLUSIONS OF LAW

1.  A current disability manifested by a rash on the hands 
was not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).

2.  The criteria for a 20 percent evaluation for traumatic 
arthritis of the lumbar spine have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45. 4.71a, Diagnostic Codes 5292, 5293 (2002), Diagnostic 
Codes 5292, 5293 (2003), 68 Fed. Reg. 51,454, et seq. (Aug. 
27, 2003), codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5242, 5243 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.


In a June 2003 letter, the RO informed the appellant of the 
VCAA and its effect on his claims.  In addition, the 
appellant was advised, by virtue of a February 1997 statement 
of the case (SOC) and numerous Supplemental Statements of the 
Case, of the pertinent law, and what the evidence must show 
in order to substantiate the claim.  We therefore believe 
that appropriate notice has been given in this case.  The 
file contains VA and private medical records as well as 
statements from the veteran, thus curing (or rendering 
harmless) any previous omissions.  See Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of the issues being decided herein.  Thus, 
for these reasons, any failure in the timing or language of 
the VCAA notice by the RO constituted harmless error.

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See Pub. L. No. 106-475, § 3(a) (now codified at 
38 U.S.C.A. § 5103A(d)).  In conjunction with the veteran's 
claims, VA examinations were conducted in November 2000, 
February 2001, April 2002, and July and August 2003.  Thus, 
the statutory requirement in the VCAA, that a medical 
examination or medical opinion be secured when necessary to 
make a decision on the claim, has been fully satisfied by the 
development action undertaken by the RO.  The Board is 
satisfied that all relevant facts have been properly and 
sufficiently developed, and that the veteran will not be 
prejudiced by proceeding to a decision on the basis of the 
evidence currently of record. 

Accordingly, VA has satisfied its duty to assist the 
appellant in apprising him as to the evidence needed, and in 
obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

II.  Factual Background

The service medical records were negative for any complaints, 
treatment, or diagnosis of a skin condition affecting the 
hands.  An examination report dated in 1982 revealed that a 
clinical evaluation of the skin was normal.  The veteran's 
September 1992 retirement physical examination reflects that 
an examination of the feet was abnormal, due to a skin 
irregularity between the toes as well as a lesion on the left 
side of the scalp.  The veteran's subjective complaints 
included recurrent back pains and a rash on both feet between 
the toes.  

A VA general medical examination was conducted in June 1993.  
The veteran gave a history of making 60 jumps as a 
paratrooper during service.  An examination of the skin was 
described as relatively normal, except for an area of 
hypopigmentation of the left check and scarring over the 
right knee.  Diagnoses of history suggestive of degenerative 
joint disease due to trauma from parachute jumps, and 
congenital hypopigmentation of the left cheek, were made.  An 
examination of the spine was also conducted in June 1993, 
which revealed mechanical low back pain with minimal 
degenerative arthritic spurs.  

A VA outpatient treatment record dated in July 1995 reflects 
that the veteran complained of low back pain and peeling of 
the hands.  On examination, the hands were clear.  Diagnoses 
of hand eczema, possible contact dermatitis versus irritant 
dermatitis, and a history of low back syndrome were made.

In an April 1996 rating decision, service connection was 
established for arthritis due to trauma of the lumbar spine, 
for which a 10 percent evaluation was assigned effective from 
May 1993.  The veteran appealed the decision as to the 
assigned evaluation.  

In August 1996, the veteran filed claims for a rash on both 
hands and both feet.  VA records dated in July 1995 show that 
he was tested for an allergic reaction to the chemicals that 
he handles.  An assessment of contact dermatitis, reactive to 
Thimerosal, was made.  It was noted that the veteran was 
notified that he was allergic to this substance, but that it 
could not definitely be confirmed that this was the cause of 
the rash on his hands, which could also be a reaction to all 
the chemicals with which he came into contact at work.  Skin 
testing of the feet, also done in July 1995, resulted in a 
diagnosis of tinea pedis.  A VA medical record dated in April 
1996 indicates that the veteran reported that his hand 
condition had improved and that, on examination, the hands 
were totally clear.  It was noted that X-ray films of the low 
back were essentially normal, although slight osteoarthritis 
had been shown three years previously.  Diagnoses which 
included low back syndrome and contact dermatitis, hand 
eczema - improved, were made.

A VA examination of the joints was conducted in September 
1996, at which time a diagnosis of mechanical low back pain 
was made.  X-ray films showed minimal degenerative changes at 
L4-L5.  

A VA examination of the skin was also conducted in September 
1996.  The veteran complained of chronic flaking and scaling 
of the skin of the hands and fingertips when exposed to 
chemicals.  An examination of the skin revealed scaling and 
thinning of the skin of the fingertips consistent with 
contact dermatitis, and this was the diagnosis.  

In a November 1996 rating action, the RO denied service 
connection for a rash on both hands, as well as an evaluation 
in excess of 10 percent for a low back disability.  

The veteran provided testimony at a hearing held before the 
undersigned Veterans Law Judge in January 2000.  The veteran 
testified that during the Gulf War he served as a food 
advisor and was exposed to water from a diesel plant, 
apparently containing strong detergents and or petroleum 
products, ultimately causing skin disorders of the feet and 
hands.  The veteran indicated that although he was treated 
for a skin condition of the feet in service, a skin condition 
of the hands was not identified and treated until post-
service.  

A VA examination of the spine was conducted in November 2000.  
The veteran complained of intermittent back pain, worse when 
lifting heavy objects or on motion.  Physical examination 
revealed localized pain at L4-L5 and mild paraspinal spasm.  
Range of motion testing showed 90 degrees of flexion, 20 
degrees of extension, and 30 degrees right and left side 
bending.  Straight-leg-raise testing was negative.  X-ray 
films showed mild spondylosis and mild L4-5 disc space 
narrowing.  An impression of mild lumbar osteoarthritis with 
some paraspinal spasms was made.  

A VA skin disease examination was also conducted in November 
2000.  He gave a history of eczema, first diagnosed in 1974.  
He complained of skin peeling during Gulf War service.  The 
veteran reported that he was not physically limited as far as 
using his hands, but noted that his hands become irritated 
when they come in contact with soapy water or gasoline.  
There was evidence of peeled skin over the distal ends of the 
digits of both hands.  Impressions of peeling of the skin of 
the hands, eczema, and bilateral athlete's foot were made.  

Another VA skin examination was conducted in February 2001, 
at which time the claims folder was not available to the 
examiner for review.  The veteran reported that his skin 
problems began in 1974 when eczema was diagnosed, and that 
thereafter athlete's foot was diagnosed in 1978.  He reported 
that while serving in the Persian Gulf he began having 
peeling of the hands, which was controlled with antifungal 
skin cream and steroid cream, used daily.  He denied having 
any pruritis, pain, numbness, or weakness, and complained of 
mild to moderate irritation and discomfort when he touched 
gasoline, detergents, or other petroleum distillates. He 
reported that skin testing done in 1993 revealed that he was 
allergic to petroleum distillates.  

Examination of the skin on the hands revealed thickening of 
the skin and minimal peeling at the fingertips.  There was 
some hypopigmentation between the 2nd and 3rd fingers on one 
of the hands.  There was normal strength of the hands, full 
range of motion, and no numbness.  An assessment of 
hyperkeratosis, causing peeling of the skin, was made.  The 
examiner explained that this caused no day-to-day disability 
except that it required the use of daily skin cream and noted 
that the veteran did have irritation when he came in contact 
with detergent or petroleum distillates, and tried to avoid 
them.  Other diagnoses included suspect atopic dermatitis and 
a history of eczema and athlete's foot.  In an addendum added 
by the examiner in February 2001, the claims folder was 
reviewed and medical history summarized.  The examiner was 
unable to find any indication of treatment or diagnosis of a 
skin disorder in the service medical records dated from 1982 
to 1993.  

A VA examination of the spine was conducted in April 2002.  
The examiner observed that the veteran's disability of the 
lumbar spine was productive of weakened movement, excessive 
fatigability, painful motion, and pain on use.  Testing was 
negative for incoordination and instability.  The examiner 
stated that the veteran might lose 5-10 degrees of external 
limitation and range of motion in conjunction with the 
symptoms identified above.

A VA examination of the skin was also conducted in April 
2002.  The history indicated that bilateral hand eczema was 
diagnosed in 1997.  The veteran reported that he had 
allergies to petroleum products and strong chemicals, and 
noted that the skin condition was chronic, but waxed and 
waned.  He complained that the condition caused pain with 
flare-ups, and was extremely painful in cold weather.  He 
also complained of diffuse dry skin since the early 1970's.  
Physical examination revealed hypogigmented skin with peeling 
of the tips of all of the fingers on both hands.  An 
assessment of eczema was made.  

A VA examination of the joints was conducted in April 2002.  
The veteran complained of back pain, radiating to his hip.  
Examination of the back revealed that straight-leg-raise 
testing was negative bilaterally.  X-ray films showed small 
osteophytes at L4-5 and L5-S1 and degenerative changes at the 
same levels.  

A VA examination of the skin was conducted in July 2003.  The 
veteran reported that he had been allergic to petroleum 
products since 1991, causing the skin on his hands to crack 
and peel when exposed to such products.  He stated that he 
worked in a cafeteria where he was exposed to soaps and 
detergents, and wore gloves to avoid it.  Physical 
examination of the hands was unremarkable.  There was no 
evidence of cracks, bleeding, or ulceration.  The examiner's 
assessment was that the veteran had a hypersensitivity 
reaction to petroleum products, causing the skin of his hands 
to crack open.  The examiner recommended follow-up care with 
a dermatologist.  

In an addendum provided in September 2003, the examiner 
provided an incomplete opinion as to whether it is at least 
as likely as not that the fungal infection of the 
feet/athlete's foot and the hypersensitivity reaction/contact 
dermatitis of the hands are service connected.  In a second 
addendum provided in December 2003, the examiner stated that 
he thought the fungal infection of the feet might be related 
to service, but was not sure about the fungal infection of 
the hands.  

A VA examination of the spine was conducted in August 2003, 
and the claims folder was reviewed by the examiner.  Range of 
motion testing showed 95 degrees of forward flexion, and 30 
degrees of lateral bending right and left.  The veteran 
complained of some discomfort on bending forward.  Strength 
testing was 5/5.  He was able to heel and toe walk, squat, 
and rise without difficulty.  There was no indication of 
fatigue on repetitive motion.  X-ray films taken in August 
2003 revealed loss of disc height at L4-5, small osteophytes, 
and degenerative changes at L5-S1.  An assessment of 
mechanical low back pain without radiculopathy was made.  The 
examiner stated that he did not find evidence of fatigue, 
weakness, or irregular movement.  In an addendum provided in 
September 2003, the examiner emphasized that he found no 
progressive or debilitating problem with the lumbar spine 
related to military service.  

III.  Pertinent Law and Regulations

A.  Service Connection

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability was incurred in service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2004).  
Notwithstanding the lack of a diagnosis of a disorder during 
service, service connection may still be granted if all the 
evidence, including that pertinent to service, establishes 
that the claimed disability was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 
3 Vet. App. 503, 505 (1992).  

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the Court of Appeals for the Federal Circuit, 
which has stated that "a veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).

B.  Increased Evaluation

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  The 
percentage ratings contained in the Schedule represent, as 
far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations. 38 C.F.R. § 4.1.  
In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2, which require the evaluation of the complete medical 
history of the veteran's condition.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

During the pendency of the veteran's claim and appeal, the 
rating criteria for evaluating disabilities of the spine, 
including intervertebral disc syndrome (IDS) were amended.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003), effective 
September 23, 2002.  See 67 Fed. Reg. 54,345-49 (Aug. 22, 
2002).  In 2003, further amendments were made for evaluating 
disabilities of the spine.  See 68 Fed. Reg. 51,454-58 (Aug. 
27, 2003) (to be codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243).  An omission was then corrected by 
reinserting two missing notes.  See 69 Fed. Reg. 32,449 (June 
10, 2004).  The latter amendment and subsequent correction 
were made effective from September 26, 2003.  

In increased rating cases such as this one, where the rating 
criteria are amended during the course of the appeal, the 
Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2003).  A review of the record demonstrates 
that the RO considered the old and new rating criteria.  
Therefore, the veteran was made aware of the changes.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Prior to September 23, 2002, the Rating Schedule provided 
evaluations for lumbosacral strain when the disorder is shown 
to be slight with subjective symptoms only (0 percent), with 
characteristic pain on motion (10 percent), with muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position (20 percent), with a severe 
disability manifested by listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, and narrowing or 
irregularity of the joint space (40 percent).  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (effective before Sept. 23, 
2002).

Under the current version of DC 5293, effective September 23, 
2002, intervertebral disc syndrome is evaluated 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining, under 38 C.F.R. § 4.25, separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the previous 12 months warrant a 20 percent 
evaluation.  Incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months warrant a 40 percent evaluation.  Id.  
Incapacitating episodes having a total duration of at least 
six weeks during the past 12 months warrant a 60 percent 
evaluation.  Id.


Further, under Note (1) for purposes of evaluations under the 
current DC 5293, an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Id.

Prior to September 26, 2003, the Rating Schedule provided 
ratings for limitation of motion of the lumbar spine when 
limitation was slight (10 percent), moderate (20 percent), or 
severe (40 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(effective before Sept. 23, 2002).

Prior to September 26, 2003, under Diagnostic Code 5295, a 20 
percent evaluation is warranted for lumbosacral strain where 
there is muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  Id.  A 40 percent 
evaluation was also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.

The Rating Schedule provides that traumatic and degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
See 38 C.F.R. § 4.71a, DCs 5003, 5010 (2004).  Limitation of 
motion must be objectively confirmed by findings such a 
swelling, muscle spasm, or satisfactory evidence of painful 
motion, but in the absence of limitation of motion a 
compensable rating for degenerative arthritis can be assigned 
when there is x-ray evidence of the involvement of 2 or more 
major joints or 2 or more minor joint groups (10 percent), or 
X-ray evidence of the same with occasional incapacitating 
exacerbations (20 percent).  Id.




The Court had also held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2004).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).

As noted above, effective September 26, 2003, the regulations 
for rating disabilities of the spine were revised with 
reclassification of the diagnostic codes.  These reclassified 
diagnostic codes include DC 5237 (lumbosacral or cervical 
strain), 5242 (degenerative arthritis of the spine), and 5243 
(intervertebral disc syndrome).  Reference is made to 
Diagnostic Code 5003 for degenerative arthritis of the spine, 
and to the formula for rating intervertebral disc syndrome 
based on incapacitating episodes with instructions to apply 
the higher evaluation when all disabilities are combined.  
38 C.F.R. § 4.71a, The Spine (effective from Sept. 26, 2003).

The September 2003 regulation amendments provide a general 
rating formula for diseases and injuries of the spine (for 
DCs 5235 to 5243 unless 5243 is evaluated under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease as follows:

Unfavorable ankylosis of the entire spine (100 percent);

Unfavorable ankylosis of the entire thoracolumbar spine 
(50 percent);

Unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine to 30 degrees 
or less, or with favorable ankylosis of the entire 
thoracolumbar spine (40 percent);

For forward flexion of the cervical spine to 15 degrees 
or less, or favorable ankylosis of the entire cervical 
spine (30 percent);

For forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees, or 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees, or the combined 
range of motion of the thoracolumbar spine not greater 
than 120 degrees, or the combined range of motion of the 
cervical spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis (20 percent);

For forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees, or 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees, or combined 
range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees, or combined 
range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour, or vertebral 
body fracture with loss of 50 percent or more of the 
height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (effective from Sept. 26, 2003).

It is noted that, when evaluating diseases and injuries of 
the spine, any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be evaluated separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (1).  For VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (2).

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(3).

Range of motion measurements are to be rounded off to the 
nearest five degrees.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (4).  
For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (5).  
Disability of the thoracolumbar and cervical spine segments 
are to be separately evaluated, except when there is 
unfavorable ankylosis of both segments, which will be rated 
as a single disability.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (6).

IV.  Analysis

A  Service Connection - Skin

The veteran's service medical records dated from 1982 to 1993 
are entirely silent as to complaints, findings, treatment, or 
diagnoses of a rash of the hands.  The veteran has stated 
that eczema was diagnosed in 1974, and in the absence of 
service medical records dated for his period of service from 
1970 to 1981, the Board has no reason to doubt his 
credibility, and accepts his account as fact.  Nevertheless, 
no such disorder affecting the hands was shown or even noted 
on the discharge examination, report or in any of the records 
dated from 1982 to 1993.  

The initial post-service diagnosis of a skin disoreder of the 
hands was made in 1995, at which time diagnoses of possible 
contact dermatitis versus irritant dermatitis, and an 
assessment of contact dermatitis in reaction to Thimerosal 
was made.  When he was examined most recently in 2003, the 
examiner's assessment was that the veteran had a 
hypersensitivity reaction to petroleum products causing the 
skin of his hands to crack open.

Although several post-service examinations and evaluations of 
the skin have been conducted since the veteran's period of 
service, the record contains no competent evidence 
etiologically linking a skin abnormality to service.  
Furthermore, no probative, competent medical evidence exists 
indicative of a relationship between the currently claimed 
skin disorder of the hands and any continuity of 
symptomatology asserted by the veteran.  See McManaway v. 
West, 13 Vet. App. 60, 66 (1999) (holding that, where there 
is assertion of continuity of symptomatology since service, 
medical evidence is required to establish "a nexus between 
the continuous symptomatology and the current claimed 
condition"), vacated on other grounds sub nom. McManaway v. 
Principi,14 Vet. App. 275 (2001) (per curiam); Voerth v. 
West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 
488 (1997).

The veteran has testified that he began having skin problems 
affecting the hands in service which continued until the 
present time.  The veteran is competent as a layperson to 
report that on which he has personal knowledge.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  However, the veteran is 
not competent to offer a medical opinion as to cause or 
etiology of the claimed disability, as there is no evidence 
of record that the veteran has specialized medical knowledge.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).

Although several skin examinations have been conducted, no 
examiner has etiologically linked the post-service 
symptomatology to service.  The Board concludes that there is 
no medical evidence linking the veteran's claimed rash of the 
hands to his period of active military service.  Accordingly, 
the Board concludes that the preponderance of the evidence is 
the claim, and it must be denied.

B.  Increased Evaluation - Low Back

The veteran's disability of the low back is currently 
assigned a 10 percent evaluation under Diagnostic Codes 5010-
5292.  38 C.F.R. § 4.71a (2002).  Those former criteria and 
the new criteria (mentioned above) were included in the 
October 2003 and March 2004 supplemental statements of the 
case, and the RO has applied both sets of criteria in 
adjudicating the veteran's claim.  Both versions of the 
rating criteria will be applied to the veteran's case in the 
adjudication herein, with the veteran being afforded the 
benefit of the criteria which will provide the highest 
possible rating.  See VAOPGCPREC 7-2003.

The Board has reviewed the VA examination reports of November 
2000, February 2001, April 2002, and August 2003, the 
treatment records, and the veteran's statements.  The 
physical examinations consistently revealed that the veteran 
had a full range of motion, or nearly full - lacking full 
extension (as shown in November 2000), he was able to toe 
walk and heel walk without difficulty; straight leg raising 
was negative; motor and strength appeared to be intact; and 
there was no deformity.  On one occasion spasms were noted 
(November 2000).  Another examiner reported that the veteran 
had pain on range of motion testing (in August 2003).  

Based strictly upon the rating criteria requiring a showing 
of moderate limitation of motion in order to warrant a 20 
percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2002), an increased evaluation is not warranted.  The 
examination reports consistently shown full range of motion 
in flexion and bending and the only findings of any limited 
motion were shown on extension, and even then such limitation 
was only slight, not moderate.  

Nor is an evaluation of 20 percent warranted under 38 C.F.R. 
§ 4.71a, DCs 5293 or 5295 (2002).  A 20 percent evaluation is 
not warranted under code 5293, because no record or 
examination report dated from 2000 forward show evidence of 
moderate recurring attacks of intervertebral disc syndrome 
manifested by sciatic neuropathy, muscle spasm, and other 
neurological findings.  A 20 percent evaluation is not 
warranted under code 5295 (2002), because the veteran's 
spinal disability was not shown by the same evidence to be 
manifested by lumbosacral strain with muscle spasm on extreme 
forward bending or loss of lateral spine motion.  

However, 38 C.F.R. §§ 4.40 and 4.45, require the Board to 
consider pain, swelling, weakness and excess fatigability 
when demonstrating the appropriate evaluation for the 
veteran's disability.  In DeLuca, the Court held that all 
complaints of fatigue, pain, etc., shall be considered when 
put forth by the veteran.  In this regard, the Board finds 
the most probative evidence of record are the conclusions 
reached by the VA examiners.  

The Board has reviewed the VA examination reports and 
evidence dated from 2000 to 2003.   The physical examinations 
consistently revealed that the veteran had nearly full range 
of motion; he was able to toe walk and heel walk without 
difficulty; straight leg raising was negative; and strength 
and motor sensation appeared to be intact.  However, the 
examination reports have documented spasms, degenerative 
changes on X-ray films, and pain on motion.  Specifically, on 
VA examination conducted in 2000, symptoms of pain and muscle 
spasms were documented.  When examined in 2002, the examiner 
observed that the veteran's disability of the lumbar spine 
was productive of weakened movement, excessive fatigability, 
painful motion, and pain on use, although testing was 
negative for incoordination and instability.  The examiner 
stated that the veteran might lose 5-10 degrees of external 
limitation and range of motion in conjunction with the 
symptoms identified above.  However, the 2003 VA examination 
report reflects that the examiner was unable to find evidence 
of fatigue, weakness, or irregular movement.  The regulatory 
provisions that address functional loss due to pain require 
that subjective complaints be objectively supported.  

In this case, the objective findings support a determination 
that the veteran suffers from functional impairment 
associated with his service-connected back disability.  Given 
the consistent notations of pain on motion, degenerative 
changes or X-ray films and the notations of functional 
impairment on use as noted in April 2002, the Board finds 
that this evidence is consistent with a 20 percent disability 
rating indicative of mild to moderate disability, but no 
more.  In this case, a 20 percent evaluation is justified 
upon consideration of the provisions of 38 C.F.R. §§ 4.40, 
4.45 and Deluca.

However, based upon the rating criteria effective prior to 
September 26, 2003, a rating in excess of 20 percent for 
lumbosacral strain (Diagnostic Code 5295) or limited lumbar 
spine motion (DC 5292) requires evidence of severe limitation 
of motion of the lumbar spine or listing of the whole spine 
to the opposite side with a positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  The veteran 
does not appear to exhibit any severe limitation of motion 
and accordingly a schedular rating in excess of 20 percent is 
not warranted under either 38 C.F.R. § 4.71a, DC 5295 or 5292 
(2002).  

For reasons hereinafter explained, the Board finds that 
neither does the veteran's disability warrant an evaluation 
in excess of 20 percent under the current DC 5237, formerly 
DC 5295 for lumbosacral strain, and the former DC 5292 for 
lumbar spine limitation of motion.  There is no showing of 
forward flexion of the thoracolumbar spine or favorable 
ankylosis of the entire thoracolumbar spine as required for a 
higher evaluation under 38 C.F.R. § 4.71a (2004).  The Board 
finds that under either Diagnostic Code 5237 or former DCs 
5295 or 5292, the veteran's current disability does not 
warrant a disability rating in excess of 20 percent.  

Nor does the evidence support a rating greater than 20 
percent for "severe" intervertebral disc syndrome.  Based 
upon the September 23, 2002, DC 5293 revisions and the 
September 26, 2003, revisions for the reclassified DC 5243, a 
rating in excess of 20 percent under the code for 
intervertebral disc syndrome requires evidence of 
incapacitating episodes of a total duration of at least four 
weeks during the past 12 months or combined separate 
evaluations of the chronic orthopedic and neurological 
manifestations due to this disorder.  Nothing like this type 
of episode is seen within either the veteran's statements, 
the outpatient treatment or any examination report.

In view of the foregoing, the Board concludes that a 20 
percent disability evaluation is justified upon consideration 
of the provisions of 38 C.F.R. §§ 4.40, 4.45 and Deluca 
consideration of symptoms of pain, functional impairment and 
evidence of degenerative changes in the area of the lumbar 
spine.  The appeal is granted to this extent.


ORDER

Entitlement to service connection for a rash on both hands is 
denied.

Entitlement to a 20 percent evaluation for traumatic 
arthritis of the lumbar spine is granted, subject to the laws 
and regulations governing the payment of monetary awards.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



